Citation Nr: 1600714	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-33 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability. 


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1961 to November 1965.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In May 2015, the Veteran revoked his appointment of the North Carolina Department of Veteran Affairs as his representative.  As the claimant retains the right to revoke his representative at any time, the May 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2015).   


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment; difficulty concentrating and focusing; loss of interest in recreation or leisurely pursuits; flattened effect; guarded and withdrawn behavior; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; hyperarousal; exaggerated startle response; near-continuous anxiety, to include around others; gross impairment of communication, in that there is minimal speech production; impairment of thought processes, in that he has slowness of thoughts; unprovoked irritability with outbursts of anger; inability to establish and maintain effective relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; and, it is not manifested by total occupational and social impairment.  
2.  The Veteran's service-connected disability is PTSD, rated as 70 percent disabling for the entire appeal period; and, the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation during the entire appeal period.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  For the entire period on appeal, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is granting entitlement to TDIU for the entire appeal period, discussion regarding the duties to notify and assist regarding this matter is not necessary and any error as to these duties is harmless error. 

Regarding an increased rating for PTSD, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice by letter in July 2011, in which the Veteran was notified as to the evidence necessary to support the claims for an increased rating.  In this letter, the Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Further, the Veteran has been afforded a VA psychiatric examination in July 2011. The examiner conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Veteran has not reported and the evidence does not show any new psychiatric symptoms or worsening psychiatric symptoms since the July 2011 VA examination.  The Board finds that the VA psychiatric examination in conjunction with the other evidence of record is adequate for rating purposes.   

The Board acknowledges that after VA requested copies of all treatment records from the Veteran's private provider, Psychological Consulting Services, the Veteran's private provider submitted summaries of the Veteran's treatment.  See e.g., September 2011 private treatment record.  The Veteran's private provider has submitted summaries of all of the Veteran's treatment since his initial psychological evaluation with this provider, and this evidence provides sufficient information regarding the Veteran's psychological manifestations during the appeal period.  No further actions were required of VA to obtain all treatment records from the Veteran's private provider.  VA has satisfied its duty to assist.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  


Evaluation for PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling for the entire period on appeal under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability and that his psychiatric symptoms have worsened.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Terms such as "slight," "moderate," and "severe," are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "slight," "moderate," and "severe," by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is competent to report his psychiatric symptoms, and the Board finds these reports as to his symptoms are credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment; difficulty concentrating and focusing; loss of interest in recreation or leisurely pursuits; flattened effect; guarded and withdrawn behavior; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; hyperarousal; exaggerated startle response; near-continuous anxiety, to include around others; gross impairment of communication, in that there is minimal speech production; impairment of thought processes, in that he has slowness of thoughts; unprovoked irritability with outbursts of anger; inability to establish and maintain effective relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See e.g., September 2011 private treatment record and July 2011 VA examination (showing deficiencies in the areas of thinking, work, and mood).  

The Veteran's private psychologist has assessed severe PTSD.  She noted that the PTSD symptoms have caused significant disturbances in all areas of his life.  Because of his hypervigilance and isolating behaviors he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to memory and concentration problems he is unable to learn new tasks.  The VA examiner noted that the Veteran had poor sleep, mood swings, agitation and withdrawal from life and that his symptoms resulted in poor social and occupational functioning.  The examiner opined that the disability resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  However, the examiner assigned a GAF score of 48 which correlates to serious symptoms or impairment.  Accordingly, after considering the private medical records and the VA examination  report, which did indicate that the Veteran had poor social and occupational functioning, the Board finds that the evidence is in equipoise as to whether the disability more nearly approximates the criteria for a 70 percent rating.    

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment in this case.  Id.  

Here, for example, during the appeal period, symptoms such as persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or name, or symptoms of a similar severity are not shown.  See e.g., July 2011 VA examination (showing that there is no evidence of suicidal ideation; there is no evidence of spatial disorientation; Veteran has no history of violence, delusions, or hallucinations; appearance and hygiene are noted as appropriate; judgment is not impaired).

The Board acknowledges that the Veteran reports his condition has worsened as compared to prior to the appeal period, in that his ability to function socially has majorly changed, including experiencing isolation and detachment from others.  See July 2011 VA examination (reporting that these major social function changes occurred in the past year).  The Board also acknowledges that the Veteran isolates himself from others, reports that it is hard for him to deal with people and that he becomes anxious around others.  See e.g., September 2011 private treatment record (Veteran spends a lot of time in his workshop in the barn); July 2011 VA examination.  The Board also acknowledges the Veteran has irritability or outbursts of anger and mood swings.  See July 2011 VA examination.  However, the evidence shows that the Veteran is able to maintain effective family role functioning.  See July 201 VA examination.  The Veteran himself has reported that his relationships with his siblings is "loving," that his relationship with his wife is "good," in that she is supportive of his mood issues, isolation, detachment and poor sleep, and that his relationship with his child is "caring."  Id.  Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social impairment.  

The Board acknowledges that the Veteran has gross impairment in thought processes or communication, in that he has minimal speech production and slowness of thought processes, and that the Veteran has grossly inappropriate behavior, in that he is withdrawn and guarded.  See July 2011 VA examination.  The Board also acknowledges that the Veteran's PTSD causes significant occupational impairment, as discussed below.  See id.  However, for the above reasons, the Board finds that the symptoms were considered in granting the 70 percent evaluation.  The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social impairment.  Accordingly, total social and occupational impairment is not shown.  
  
The Board also notes that during the entire appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Board acknowledges that the Veteran has been given GAF scores during the appeal period that are as low as 36.  See e.g., September 2011 private treatment record.  Given that impairment in reality testing is not shown, the Veteran's lowest GAF score of 36 tends to show impaired communication and major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Accordingly, the Veteran's GAF scores do reflect the level of impairment contemplated by a 70 percent rating.  However, the GAF scores alone do not reflect total impairment in social functioning, and for the reasons discussed above, the evidence of record does not show total social impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule.  Therefore, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

The Board acknowledges that the Veteran's private provider has opined that the Veteran is "totally and permanently disabled and unemployable."  See e.g., September 2011 private treatment record.  However, the question of whether a service-connected disability meets or approximates a 100 percent disability rating is a legal determination for adjudicators to make based on consideration of the nature, severity, frequency, and duration of the Veteran's symptoms as shown by the medical findings, rather than a medical question to be answered by health care professionals.  For the above reasons, and given that total social impairment is not shown, the Board does not find that the medical findings support a finding that the Veteran's psychiatric symptoms are of a severity, duration, and frequency so as to result in total social and occupational impairment.  

At no point during the appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment; difficulty concentrating and focusing; loss of interest in recreation or leisurely pursuits; flattened effect; guarded and withdrawn behavior; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; hyperarousal; exaggerated startle response; near-continuous anxiety, to include around others; gross impairment of communication, in that there is minimal speech production; impairment of thought processes, in that he has slowness of thoughts; unprovoked irritability with outbursts of anger; inability to establish and maintain effective relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, the Veteran is not service-connected for multiple disabilities at this time.  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.    If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service-connected for PTSD, rated by the Board as 70 percent disabling for the entire appeal period.  Accordingly, the Veteran's one service-connected disability is rated at 60 percent or more.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  

The Veteran claims that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  He contends that he is unable to work because he was becoming too anxious at work, and "because of [bad] nerves and lack of ability to sleep and rest."  See July 2011 VA examination; May 2011 Form 21-8940; May 2011 statement.  The record shows that the Veteran worked as a machinist from 1999 until he allegedly became too disabled to work in April 2011.  See May 2011 Form 21-8940.  The Veteran then reportedly resigned from his job because "[t]he constant talk of war really makes my nerves worst."  See April 2011 resignation letter.    

On VA examination in July 2011, the VA examiner stated that the Veteran is unable to sustain the stress of a job.  The examiner noted his anxiety reactions around others and severe withdrawal from people.  Further, the July 2011 VA examiner stated that the Veteran has agitation around others, psychomotor retardation, guarded and flat affect, mood swings and trouble concentrating, and that he is unable to engage appropriately with others to sustain work.  

The Board acknowledges that the evidence tends to indicate that the Veteran is not precluded from a purely physically active occupation due to his PTSD.  However, the evidence shows that the Veteran's work experience has only been as a machinist and that this job included stress and interactions with others.  Given the July 2011 VA medical opinion, the Board finds that the lay and medical evidence shows that the Veteran's service-connected PTSD at least as likely as not renders him unable to perform the tasks that are required in work-like setting with other persons, to include occupations requiring interactions with colleagues in which the Veteran has work experience, namely as a machinist.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to a TDIU is warranted for the entire appeal period.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

For the entire appeal period, entitlement to an increased disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.

For the entire appeal period, entitlement to a TDIU due to service-connected PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


